Citation Nr: 0705261	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for chloracne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had honorable active service from January 1970 to 
January 1973.  He served in Vietnam from March 1972 to 
November 1972.  He was awarded a Combat Infantryman's Badge.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for chloracne and a right knee disability.  The March 2004 
rating decision granted service connection for post traumatic 
stress disorder (PTSD) and assigned a 30 percent rating from 
February 5, 2004.  The veteran appealed all three issues.  In 
an August 2005 rating decision, a 70 percent rating was 
assigned to the PTSD from July 15, 2005.  In a September 2005 
statement, the veteran indicated that he wanted to cancel the 
appeal for an increased rating for the PTSD.  Thus, the claim 
for an increased rating for PTSD has been withdrawn and is no 
longer on appeal.  See 38 C.F.R. § 20.204.  The Board will 
proceed to adjudicate only the issues described in the title 
page of this decision. 

Regarding the claim for service connection for chloracne, the 
Board notes that this claim was previously denied by the RO 
in a September 1993 rating decision.  The veteran was 
notified of this determination in a letter dated in September 
1993 and a timely appeal was not received.  Since the 
previous RO decision, new VA regulations have been 
implemented governing eligibility for service connection 
based on exposure to Agent Orange.  See Disease Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 5106 
(February 3, 1994), effective February 3, 1994, codified at 
38 C.F.R. §§ 3.307 and 3.309(e).  Accordingly, the Board will 
consider the veteran's current claim for service connection 
for chloracne on a de novo basis, without regard to finality 
of the previous RO decision.  See Routen v. Brown, 142 F.3d 
1434, 1441 (Fed. Cir. 1998) (citing Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit)). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the claims can be 
decided on the merits.  It does not appear that complete 
copies of the veteran's service medical records are 
associated with the claims folder.  The service medical 
records associated with the claims file only include the 
entrance examination and separation examination.  In the 
original request for the service medical records in 1976, the 
RO only requested the entrance and separation examinations.  
The RO did not request copies of the veteran's health 
records, clinical records or medical records.  See the April 
1976 National Personnel Records Center (NPRC) response.  In 
subsequent requests for records in 1976 and 1993, the RO only 
requested records pertaining to the veteran's discharge and 
service dates.  In a July 2004 statement, the veteran 
contends that he was treated for chloracne and for a right 
knee injury in service.  In October 2003, the veteran 
submitted a May 1972 service physical profile record which 
indicates that the veteran had a bone fragment in the 
anterior tendon of the knee.  The Board finds that such 
service medical records, if they exist and are available, 
would be relevant to the veteran's claim for service 
connection for chloracne and a right knee disability.  
Therefore, the RO/AMC should make a further request to the 
NPRC for any additional service medical records, including 
health records, clinical records, and medical records.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)-
(3). 

Review of the record reveals that in a December 2003 
statement, the veteran reported being treated for chloracne 
at a VA medical facility in Dallas in 1982 or 1983, and he 
stated that he was currently undergoing an Agent Orange 
physical.  VA treatment records from the VA medical facility 
in Dallas dated from October 2003 to June 2005 are associated 
with the claims folder.  It does not appear that the RO 
conducted a search for the VA treatment records showing 
treatment for chloracne dated in 1982 or 1983.  A report of 
an Agent Orange examination is not of record.  The RO/AMC  
should make an attempt to obtain from the Dallas VA medical 
facility copies of the veteran's VA treatment records dated 
in 1982 and 1983 showing treatment for chloracne, a copy of 
any Agent Orange physical examination the veteran underwent 
in 2003 or 2004, and copies of VA treatment records dated 
from June 2005 to present showing treatment for chloracne and 
a right knee disability.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Review of the record shows that the veteran reported being 
involved in an industrial accident in 1985 in which he 
sustained fractures to the right tibia.  See the January 2005 
VA treatment record.  The RO/AMC should ask the veteran to 
provide the name and address of the medical facility where he 
was treated for the right knee injury in 1985.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Regarding the claim for 
service connection for a right knee disability, the Board 
finds that another VA medical opinion as to etiology is 
necessary.  The veteran was afforded a VA examination in 
February 2004 in order to determine whether the current right 
knee disability is related to service.  The Board notes that 
the examiner rendered a medical opinion as to whether the 
injury to the right proximal tibia/fibula occurred in 
service, but the examiner did not render an opinion as to 
whether the degenerative joint disease of the right knee was 
related to service.  The Board also finds that a medical 
opinion is necessary to determine whether the veteran 
currently has Osgood-Schlatter's disease and if so, whether 
this disease existed prior to service and was aggravated by 
service.  A November 1975 service orthopedic examination 
report indicates that the veteran was diagnosed with Osgood-
Schlatters disease at age 17.  The November 1975 report 
reflects a diagnosis of status post Osgood-Schlatters.  The 
February 2004 VA examination report indicates that the 
veteran had a bony prominence on the anterior right knee and 
the examiner was not sure if it represented old Osgood-
Schlatter's disease.  The Board finds that a medical 
examination is necessary to determine whether Osgood-
Schlatters disease of the right knee existed prior to service 
and was aggravated during the veteran's period of active duty 
from January 1970 to January 1973.  

Regarding the claim for service connection for chloracne, VA 
treatment records dated in January 2005 indicate that the 
veteran had multiple lesions consistent with chloracne.  The 
VCAA specifically provides that an examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The Board finds that an examination is necessary 
to determine whether the veteran currently has chloracne.  
The veteran has not yet been afforded a VA dermatologic 
examination.   

Lastly, the Board notes that the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify the claimant of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 U.S.C.A. §§ 5103, 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date in the event that service connection is 
awarded.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO/AMC should contact the NPRC 
and request a search for any additional 
service medical records, to include 
health records, clinical records, and 
medical records dated from 1970 to 1975.     

3.  The RO/AMC should ask the veteran to 
provide the names and addresses of the 
health care providers who have treated 
him for chloracne or a right knee 
disability since 1973, to include records 
of treatment for the right knee injury in 
1985.  After obtaining the necessary 
releases, the RO/AMC should obtain any 
identified records. 

4.  The RO/AMC should obtain from the VA 
medical facility in Dallas VA treatment 
records dated in 1982 and 1983 showing 
treatment for chloracne, copies of any 
Agent Orange physical examinations that 
the veteran underwent in 2003 or 2004, 
and copies of VA treatment records dated 
from June 2005 to present showing 
treatment for skin and/and or right knee 
complaints.  

5.  After the above development has been 
completed, the veteran should be afforded 
an examination to determine the etiology 
and date of onset of any current right 
knee disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
right knee disability including the 
degenerative joint disease, is related to 
any disease or injury in service.  The 
examiner should provide an opinion as to 
whether a right knee disability, 
including Osgood-schlatter's disease, 
existed prior to service and increased in 
severity during his period of honorable 
service (January 1970 to January 1973).  
If any right knee disability increased in 
severity during service, the examiner 
should provide an opinion as to whether 
any increase in severity during service 
was beyond the natural progress of the 
preexisting condition. The examiner 
should provide a rationale for all 
conclusions.

6.  The veteran should be afforded VA 
dermatologic examination to determine 
whether the veteran currently has 
chloracne.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report all findings, diagnoses, and 
manifestations of any current 
dermatologic disorder or disease.  The 
examiner should specifically indicate 
whether there is objective evidence of 
chloracne, and if so, render a medical 
opinion as to the date of onset of the 
chloracne.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale. 

7.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


